Citation Nr: 0127090	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for folliculitis.

5.  Entitlement to service connection for disabilities of the 
low back and hips.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO rating decision that denied 
service connection for hearing loss, tinnitus, asthma, 
folliculitis (claimed as sores on the head), disabilities of 
the low back and hips (including claimed joint pain or 
arthralgia of these areas due to an undiagnosed illness), 
PTSD, and depression/chronic fatigue due to an undiagnosed 
illness.  The veteran testified at a Travel Board hearing at 
the RO in June 2001.

The Board has recharacterized the issue of service connection 
for depression/chronic fatigue due to undiagnosed illness, as 
being service connection for depression.  From the veteran's 
statements, including hearing testimony, it is clear he is 
claiming service connection for depression.  Inasmuch as 
depression is a diagnosed condition, the Gulf War legal 
provisions on undiagnosed illness do not apply.  Fatigue is 
merely one of the psychiatric symptoms which has been 
associated with the diagnosed depression, and service 
connection is to be considered for the basic disorder of 
depression, not for individual symptoms of the disorder. 

The present Board decision addresses all issues except 
service connection for PTSD and depression; those psychiatric 
issues are addressed in the remand at the end of the 
decision.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss began during active 
service.

2.  The veteran's preservice left ear hearing loss was 
worened by active service.

3.  The veteran's tinnitus is attributable to his hearing 
loss.

4.  The veteran's diagnosed asthma (reactive airway disease) 
developed several years after his last active service, and 
was not caused by an incident of service.

5.  The veteran's diagnosed folliculitis developed several 
years after his last active service, and was not caused by 
any incident of service.

6.  The veteran has chronic lumbosacral strain which began 
during active service.

7.  The veteran's disability of the hips is due to a 
diagnosed disorder, including arthritis and myofascial pain 
syndrome, which developed several years after his last active 
service, and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

2.  Left ear hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306, 3.385 (2001).

3.  Tinnitus is secondary to hearing loss.  38 C.F.R. § 3.310 
(2001).

4.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

5.  Folliculitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

6.  Lumbosacral strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

7.  A disability of the hips was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran first served on active duty in the United States 
Army from June 1977 to June 1980.

Service medical records from this period of active duty 
include a June 1977 enlistment examination.  Audiological 
evaluation showed the following decibel thresholds at the 
indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
-
20
LEFT
10
5
25
-
40

A November 1977 service medical record found Grade II acne of 
the face and back.   

On a May 1978 medical history report, the veteran reported 
having had pneumonia the previous August.  A May 1978 flight 
physical examination noted a chest X-ray revealed a 
parenchymal calcification consistent with old granulomatous 
disease in the right basilar area.  Audiological findings at 
that time, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
35
LEFT
10
10
30
-
30

A May 1979 audiological evaluation for flying personnel 
indicated the following decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
40
LEFT
5
0
25
50
40

A July 1979 service medical record refers to an aircraft 
accident in which the was involved.  He reported he was on an 
aircraft which was on the ground with its ramp down, a rotor 
of the aircraft picked up a deployed parachute on the ground, 
he heard a noise and saw a fire, he jumped off of the 
aircraft and onto the ground, and he ran away from the 
aircraft.  He said his back or sacral area hurt a little 
after he jumped from the aircraft.  Examination of his back 
was normal.  It was noted he had small wounds and abrasions 
of his hands.

On a medical history form for his May 1980 service separation 
examination, the veteran denied any pertinent history with 
the exception that he indicated he did not know if he had 
hearing loss.  At the separation examination, there was a 
normal clinical evaluation of the ears, lungs and chest, 
skin, upper and lower extremities, spine and other 
musculoskeletal, and psychiatric system.  A chest X-ray was 
within normal limits.  The hearing examination at that time 
included the following decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
30
LEFT
5
10
25
50
35

The veteran was released from his first period of active duty 
in June 1980.  He had later National Guard or Reserve 
service.

In reported medical history for a November 1986 National 
Guard enlistment examination, the veteran denied pertinent 
defects except for mild hearing loss.  All pertinent systems 
were found to be normal on clinical evaluation, except for 
hearing.  Hearing test results included the following decibel 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
45
LEFT
10
5
35
55
35

At a September 1990 periodic military physical examination, 
it was noted the veteran was under treatment for 
hypothyroidism, and it was also oted he had tinea versicolor.  
All other pertinent systems were normal.  Hearing test 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
-
20
-
LEFT
5
10
-
20
-

The veteran again had active duty in the Army from November 
1990 to June 1991, when his unit was activated during the 
Persion Gulf War.  During this time he had service in 
Southwest Asia from January 1991 to May 1991.

A service medical record shows that on April 1, 1991, the 
veteran was seen for a complaint of lower back pain for two 
weeks, and he said his legs would go numb when sitting and 
that sitting was uncomfortable.  It was noted he was a truck 
driver.  Findings were essentially normal; the impression was 
back pain; and medication was prescribed.

On a medical history form for an April 8, 1991 redeployment 
medical examination, the veteran reported recurrent back 
pain, and he did not report any other pertinent history.  On 
another form on that date, when asked to identify diseases or 
injuries which he had in Southwest Asia, he said he had back 
pain while driving, and it was further reported that chronic 
lower back pain started a week ago, he had no specific 
trauma, and he drove a truck.  On clinical evaluation, the 
spine showed tenderness of the L4-L5 area of the back.  All 
other pertinent systems were normal, except for hearing.  
Hearing testing showed the following results, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
45
LEFT
15
10
40
55
45

The veteran was released from this period of active duty in 
June 1991, and he thereafter had Reserve/National Guard 
service.

According to an August 1992 private treatment record, the 
veteran presented with a rash on the right side of his cheek 
that had been evident for several months.  The rash appeared 
eczematous rather than acneform.  The veteran question 
whether this was something he could have picked up when 
participating in operation Desert Storm.

In February 1993, according to a private treatment record, 
the veteran presented with a more than one-year history of an 
eruption on his right face, which reportedly started after 
returning from the Gulf War.  The impression was a papular 
eruption of the right face, and it was noted there was a 
question of acne rosacia and that a KOH test for fungus was 
negative.  By May 1993, the eruption on the right cheek had 
resolved completely although he had some persistent post-
inflammatory erythema in the area.  

In May 1995, a private physician, B.A. Smith, M.D., saw the 
veteran for reported symptoms of depression and PTSD.

A September 1995 service medical record notes tinea cruris.

The veteran was seen by Dr. Craig R. Hayes in October 1995 
and was diagnosed with bronchitis, possible pneumonitis, and 
mild reactive airway disease.  He felt fatigued and generally 
weak.  It was noted that he did not have a history of asthma 
and did not smoke.  A chest X-ray showed mild air trapping 
with possible retrocardiac pneumonia.  Several weeks later, 
he reported feeling somewhat better, but still sluggish with 
night sweats and dry coughing.  At that time, the impression 
was persistent bronchitis.  According to a late October 1995 
letter to the military from this doctor, the veteran had been 
seen that month with bronchitis and pneumonia and he had been 
quite weak at that time.  He was advised not to do vigorous 
exercise, but he was supposed to recover fully without long-
term consequences.  In mid December 1995, the veteran 
presented with complaints of erythema and lesion on the left 
posterior aspect of his neck.  The impression was abscess 
cellulitis with a questionable reaction to an insect bite.  
In late December 1995, the veteran had some mild expiratory 
wheezing with forced expiration, and the impression was post-
bronchitic reactive airway disease.  A private physician, Dr. 
Hayes, noted that the veteran had a three-month history of 
this condition, but that he was generally in good health 
except for this condition.  

On an early January 1996 X-ray, the veteran's lung fields 
were clear, and he had a normal chest X-ray.  Following 
continuing complaints of dyspnea on exertion, the veteran was 
found in January 1996 to have some slight expiratory wheezing 
with forced expiration, but otherwise, his chest examination 
was normal.  Dr. Hayes commented that he felt that the 
veteran had exercise induced reactive airway disease.  Later 
that month, it was noted that he was doing significantly 
better.

In January 1996, a military personnel technician recommended 
that the veteran take an alternate Army physical fitness 
program because of a prolonged case of bronchitis.  

The veteran was seen at a VA clinic in February 1996 for 
depression which he claimed he had since returning from Saudi 
Arabia during the Persian Gulf War.  It was noted that since 
1991 he had been a highway patrolman, and he stated that due 
to poor concentration he had an accident with his patrol car 
before seeing a private doctor for depression in early 1995.  
His physical ailments reportedly included airway problems 
since 1995 and a thyroid condition.  The diagnosis was 
dysthymia, partially treated that "appears service 
connected."

The veteran was seen at a VA facility in February 1996, at 
which time he had full range of motion of the back, but the 
muscles in the lower back were tight on palpation.  He also 
had several slightly raised, crusted, erythematous lesions on 
the scalp, right forearm, and right shoulder; mixed 
maculopapular, erythematous, irregularly bordered rash in 
groin areas; and plaque-like areas of slight tan 
discoloration scattered across the back that was probably 
tinea versicolor.  

In February 1996, the veteran underwent a punch biopsy of 
scalp lesions, and the surgical pathology report found mild 
irregular acanthosis and hyperkeratosis without inflammation 
with histologically unremarkable hair follicles and no atypia 
or evidence of malignancy.

In February 1996, Dr. Hayes listed impression of much 
improved reactive airway disease, and "[p]ossible exposure 
to health related hazards in the Gulf War."  

The veteran was seen at a VA mental health clinic in March 
1996 for complaints of depression, and the assessment was 
major depression versus Gulf War Syndrome.  In April 1996, 
the assessment was major depression, single episode, with 
Gulf War Syndrome.  Pulmonary function tests in April 1996 
were within normal limits.  An April 1996 VA medical record 
notes increasing lesions on the scalp and an increase in a 
rash on the back.

On a periodic military examination in May 1996, the veteran 
was noted as having mild tinea cruris.  Clinical evaluation 
of other pertinent systems was normal.  It was noted by 
history that he had thyroid disease since 1990 which was 
under treatment; he had reactive airway disease since October 
1995, caused by bronchitis and pneumonia, which was under 
treatment; and for the last month he had depression which was 
under treatment.

According to June 1996 treatment records from Dr. Hayes, the 
veteran had an obstruction of the left external auditory 
canal secondary to cerumen (earwax, which was removed by 
irrigation) and left otitis media.

The veteran received a VA dermatological consultation in June 
1996 for cutaneous lesions of the scalp and legs.  A work-up 
for Leishmaniasis had been negative.  The examining VA 
physician indicated that he thought the veteran had acne 
necrotica over the scalp and folliculitis over the buttock 
area.  Over the right upper quadrant, he had a resolving 
eczematous patch which was most likely eczema; he possibly 
might have had tinea versicolor which appeared clinically 
resolved.  

The veteran sought VA treatment in June 1996 for depression 
and Gulf War Syndrome.  In September 1996, the veteran was 
seen at a VA facility for a complaint of fatigue and apathy 
secondary to Gulf War Syndrome.  He had a mild conflict at 
work as well as continuing anhedonia.  On objective 
observation, his mood was euthymic, and his affect was 
subdued.  The assessment was Gulf War Syndrome.

The veteran filed a claim in September 1996 seeking service 
connection for hearing loss, depression, joint pain, skin 
problems, and fatigue.  He said his hearing loss began during 
his first period of active duty and was noted when released 
from both periods of active duty.  He said the other 
conditions had occurred after his active service in the 
Persian Gulf War.

In connection with his claims, the veteran underwent a series 
of VA examinations in October 1996.  

He underwent a VA audiology examination in October 1996.  His 
reported audiological history included noise exposure from 
helicopters and trucks; high frequency hearing loss noted 
while on active duty; a six-month old history of otitis 
media; and no chronic ear problems, surgery, headaches, or 
dizziness.  The veteran repored that tinnitus began in 1978.  
The hearing test results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
55
LEFT
15
15
45
50
50

At that time, he had a speech recognition score of 94 percent 
in the right ear and of 88 percent in the left ear, using the 
Maryland CNC word list.  Tinnitus was also noted.  The 
summary of test results was mild to moderate mid to high 
frequency hearing loss, and it was recommended that the 
veteran consider hearing aids.  

The veteran also underwent a VA mental disorders examination 
in October 1996.  He described various experiences when 
stationed in Southwest Asia during the Persian Gulf War.  He 
reported he had been a truck driver and had been in Kuwait 
and Iraq.  He mentioned that he immediately developed a 
facial rash and skin bumps when stationed in Iraq.  He also 
said he had night sweats in Iraq, as well as circulatory 
problems with his hips and legs.  He reported having been 
told recently that he had arthritis, and he described joint 
pain.  He further stated that his depression had its onset 
one and a half years after returning from Iraq.  Subjective 
complaints at the time of this examination included 
depression, fatigue, hypersomnia, low energy, and low self-
worth.  He also reported having shortness of breath since he 
had been diagnosed with pneumonia in October 1995.  The 
examining VA staff psychiatrist noted objective findings of 
some dysthymia and some depression.  The psychiatrist 
rendered Axis I diagnoses of Gulf War Syndrome, and major 
depression secondary to medical complications of Gulf War 
illnesses and multiple illnesses.  On Axis III, the examiner 
listed sequela of Gulf War Syndrome with dermatologic and 
arthritic symptoms and lung reactionary airway sickness.

On a VA general medical examination in October 1996, the 
veteran reported he developed pneumonia in basic training, 
but that he had not had significant breathing problems until 
1995 with only some chest tightness on and off prior to that.  
He said he had constant low back pain that had been bothering 
him ever since service in the Persian Gulf War.  He reported 
having problems with rashes around the face and scalp, legs, 
and hands, with diagnoses of folliculitis of the extremities 
and acne necrotica of the scalp.  He reported having had 
fatigue for years and had been treated for depression, with 
the symptoms having started some time after his return from 
the Persian Gulf War.  Examination of the skin revealed 
resolving erythematous/violaceous papules that were macules 
and that were on the right upper thigh, the forearms, and 
hands.  On the scalp, he had several erythematous slightly 
crusted lesions, especially on the vortex.  His lungs were 
clear to auscultation and percussion, without cough, 
expectoration, or abnormalities in mobility or palpation.  He 
had normal exercise tolerance.  Back examination showed no 
tenderness to palpation or percussion of the lumbar spine.  
He had mild tenderness to palpation of the paraspinous 
muscles, without spasm noted.  There was no deformity, and 
his gait and stance were normal.  He had mild subjective 
discomfort on the limits of his range of motion, but no 
objective signs of discomfort.  The hips had no tenderness or 
limitation of motion.  Neurological findings were within 
normal limits.  Spirometry examination was within normal 
limits.  A chest X-ray was normal.  The VA examiner remarked 
in addition that the veteran had begun having lung problems a 
year ago when he developed pneumonia and bronchitis, with 
persistent cough and asthma symptoms.  Although there had 
been improvement, he still had symptoms of chest tightness, 
shortness of breath, wheezing, and sometimes coughing.  With 
regard to the back problems, he would be stiff in the 
morning, but stretching exercises made things better.  He did 
not have problems walking or any limitations of activities.  
He also said he had been having fatigue for years, which he 
described as a lack of interest or willingness to do things.  
The symptoms reportedly had begun some time after returning 
from Persian Gulf War service.  He had also been diagnosed 
and was being treated for depression.

The diagnoses on the October 1996 VA examination included 
hearing loss and tinnitus, and depression.  Also diagnosed 
was arthralgias of the hips and low back.  The doctor said 
that X-rays showed mild degenerative changes of the hips, but 
the examination was not consistent with mild degenerative 
joint disease.  The examiner opined that the veteran had more 
of a lumbosacral strain and myofascial pain syndrome causing 
his hip pains.  Also diagnosed was folliculitis that was 
relatively quiescent at the time, and acne necrotica.  
Another diagnosis was fatigue secondary to depression, but 
without meeting the criteria for chronic fatigue syndrome.  
The doctor also diagnosed reactive airway disease (asthma), 
and the doctor commented that while he had not reviewed the 
service medical records, an in-service incident of pneumonia 
might have been as asthma flare as well.

According to a December 1996 medical record of Dr. B.A. 
Smith, the veteran reported he was injured in a motor vehicle 
accident in November 1996.  Since the accident, he had begun 
experiencing mid-thoracic pain and some lower back pain.  It 
was noted that he had a previous history of degenerative 
joint disease of the hips.  He denied radiation of the pain 
into the upper or lower extremities, and there were no 
paresthesias or abnormal neurologic deficit.  On examination, 
he had specific tenderness of the paravertebral musculature 
at approximately T7 to T9 with no tenderness to palpation of 
the spinous process of the cervical or thoracic spine.  He 
had tenderness to palpation superficial to L4-5.  There was 
no paravertebral or lumbar myositis muscle spasm of the lower 
back.  The impression included a history of degenerative 
joint disease of the hips and a question of osteoarthritis, 
degenerative joint disease of the lumbosacral spine; and 
thoracic dysfunction with paravertebral myositis muscle 
spasm.  In March 1997, the veteran was seen for viral 
laryngotracheal bronchitis with reactive airway disease after 
a week-old cough that had not improved, accompanied by 
wheezing and congestion.  

The veteran underwent a VA mental disorders examination in 
April 1997.  He reported starting to feel depressed one and a 
half years after returning from active service in the Persian 
Gulf.  Subjective complaints at the time of the examination 
included depression, fatigue, hypersomnia, and low energy.  
He had pain in his knees, neck, and back, and he had been 
having shortness of breath since pneumonia had been diagnosed 
in October 1995.  The diagnoses were PTSD "from Gulf War 
Syndrome," and major depression "secondary to medical 
complications of Gulf War illnesses and multiple illnesses."  
On Axis III the doctor listed: "Sequela of Gulf War Syndrome 
with dermatologic, arthritic, and lung reactionary airway 
sickness."  

In May 1997, the veteran was seen by Dr. B.A. Smith and 
reported having some left mid and right upper back pain.  He 
had recently undergone physical qualifying training at work 
and had done some yard work, but he did not report any other 
injury or trauma.  On examination, there was no 
costovertebral angle tenderness or tenderness to palpation 
superficial to the thoracic or lumbar spine.  He had myositis 
muscle spasm of the right rhomboidal musculature which 
reproduced his right upper back pain and myositis muscle 
spasm of the left paravertebral musculature from 
approximately T9-T12 with some tenderness to palpation of the 
left latissimus dorsi musculature.  His hips exhibited free 
range of motion without tenderness to palpation superficial 
to the sciatic nerves bilaterally.  The impression was 
myositis muscle spasm of the right rhomboid and left thoracic 
paravertebral latissimus dorsi musculature.

In January 1998, the RO issued a rating decision that awarded 
service connection for acne necrotica (a skin condition) and 
that denied service connection for all of the other 
conditions that are listed in this appeal.  

The veteran testified at a Travel Board hearing in June 2001 
that he had begun experiencing hearing problems and ringing 
in his ears after a helicopter crash and explosion that he 
witnessed in 1979 and that he was found to have hearing loss 
in 1986 when he was examined in connection with National 
Guard service.  He also reported that during the Persian Gulf 
War, he had experienced acoustic trauma, such as artillery, 
running engines and generators, SCUD missile attacks, and the 
detonation of unexploded ordnance.  He explained that in his 
job as a state trooper and deputy sheriff, he underwent 
firing qualification tests three times a year with hearing 
protection.

The veteran acknowledged that the claims for service 
connection for PTSD and depression (with fatigue and other 
symptoms) were related, and he was essentially claiming he 
had a psychiatric disorder from his Persian Gulf War service.  
He recalled seeing burning tanks and bodies, experiencing 
SCUD missile attacks nearby, and witnessing the firing of 
artillery and the detonation of ordnance.  He indicated that 
he had been having problems with chronic depression, fatigue, 
excessive night sweats, trembling, and irregular sleep 
patterns.  He said he first noticed these symptoms right away 
(i.e., during service).  He stated that while he did not 
witness any deaths or injuries, he observed incoming wounded 
being sent into medic tents.  He related that he had had 
depression and fatigue since that time and that he had been 
told that he had PTSD and Gulf War syndrome.  He reported 
that he continued to receive VA psychiatric treatment.  

With regard to his lung problems, he testified that he had 
not had difficulties prior to service and that he developed 
pneumonia and bronchitis in 1995.  He attributed lingering 
lung difficulties and reactive airway disease to nerve and 
chemical agents as well as ordnance detonated during service 
and to the general quality of air in the Persian Gulf.  He 
noted coughing that continued until 1995 when he was treated 
for lung problems.  

He also testified that he developed head sores and then arm 
and leg sores beginning in the Persian Gulf War while on 
active duty.  

He attributed hip and low back problems to his duties as a 
truck driver over rough terrain during the Persian Gulf War.  
He indicated that he had hurt his back a little in 1979 after 
the aforementioned aircraft accident, but he did not recall 
having any back problems after that incident.  He said his 
current back problems originated in 1991, accompanied by leg 
numbness after sitting.  He indicated that a VA physician had 
told him that he now had arthritis in his low back.  On 
questioning, he replied that he had filed a worker's 
compensation claim for head and back injuries sustained in a 
1996 car accident.  


II.  Analysis
 
With regard to the issues subject to this Board decision (not 
the issues in the remand), the Board notes that through 
discussions in the rating decision and statement of the case, 
the veteran has been notified of the evidence needed to 
substantiate his service connection claims.  The Board is 
satisfied that the facts relevant to these claims have been 
properly developed.  The notice and duty to assist provisions 
of the law have been satisfied as to these claims.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

A prexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss and 
arthritis, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Subject to various, conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317; see 
also 66 Fed. Reg. 56,614 (2001) (interim final rule extending 
presumptive period).  If signs or symptoms have been 
medically attributed to a diagnosed (rather than an 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPRC 8-98.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

A.  Hearing loss 

At the 1977 examination for entrance into the veteran's first 
period of service, there was no demonstrated right ear 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  A 1978 audiology examination showed some diminished 
hearing in this ear; a 1979 audiology examination showed a 
hearing loss disability in this ear under the standards of 
38 C.F.R. § 3.385; and the 1980 service separation 
examination did not show a hearing loss disability in this 
ear under the standards of 38 C.F.R. § 3.385, although the 
examination suggests some diminished hearing in this ear as 
compared to the entrance examination.  A 1986 National Guard 
examination showed right ear hearing loss under the standards 
of 38 C.F.R. § 3.385.  A 1990 Reserve examination contains 
only limited findings but shows no hearing loss disability in 
this ear.  During the veteran's second period of active duty, 
a 1991 audiology examination clearly showed a right ear 
hearing loss disability under the standards of 38 C.F.R. 
§ 3.385.  As shown by the 1996 VA examination, the veteran 
now has a right ear hearing loss disability under the 
standards of 38 C.F.R. § 3.385.  

For service connection for hearing loss, it is not required 
that the veteran have a hearing loss disability under the 
standards of 38 C.F.R. § 3.385 during service.  Rather, the 
veteran must currently have a hearing loss disability under 
the standards of 38 C.F.R. § 3.385, and the evidence must 
demonstrate that such disability is related to service.  
Ledford v. Derwinski, 3 Vet.App. 87 (1992).  Viewing all the 
historical evidence regarding right ear hearing loss, the 
Board finds that it began during the veteran's active duty, 
warranting service connection.

With regard to left ear hearing loss disability, the 
examination at enlistment in 1977 showed a hearing loss 
disability of this ear under the standards of 38 C.F.R. 
§ 3.385: at 4000 Hertz, the auditory threshold was 40 
decibels.  A 1978 audiology examination did not show a 
hearing loss disability of this ear under the standards of 
the regulation, but such was shown at a 1979 audiology 
examination and at the 1980 examination for separation from 
service.  A 1986 National Guard examination again showed a 
hearing loss disability of this ear under the standards of 
the regulation.  A 1990 Reserve examination contains only 
limited findings but shows no hearing loss disability in this 
ear.  During the veteran's second period of active duty, a 
1991 audiology examination clearly showed a hearing loss 
disability of the left ear under the standards of 38 C.F.R. 
§ 3.385.  As shown by the 1996 VA examination, the veteran 
now has a left ear hearing loss disability under the 
38 C.F.R. § 3.385.

Viewing all the historical evidence regarding left ear 
hearing loss, it is shown that it preexisted the veteran's 
first period of service, yet it increased in severity during 
both periods of service, and such increase is not shown to be 
due to natural progress of the condition.  The Board finds 
that preservice left ear hearing loss was aggravated by 
service, warranting service connection.

In sum, the Board grants service connection for bilateral 
hearing loss.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).

B.  Tinnitus

With regard to tinnitus, medical records do not show this 
condition until a number of years after service.  Tinnitus 
was noted at a 1996 VA examination, and the veteran asserted 
that it began with hearing problems in service.  It appears 
the veteran's hearing loss is sensorineural in nature.  
Service connection for hearing loss has been established 
pursuant to the present Board decision.  It is known that 
tinnitus is often associated with sensorineural hearing loss.  
See 2 Cecil Textbook of Medicine, § 464 at 2119-2120 (18th 
ed. 1988).  With that in mind, the Board finds that the 
veteran's tinnitus is due to his service-connected hearing 
loss, and secondary service connection for tinnitus is 
warranted under 38 C.F.R. § 3.310.  The benefit-of-the-doubt 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b).

C.  Asthma

The veteran contends that he developed respiratory problems 
as the result of his active service and that his current 
asthma (also referred to as reactive airway disease) should 
be service connected.

Service medical records from the veteran's first period of 
active duty include a 1978 X-ray finding of parenchymal 
calcification consistent with old granulomatous disease in 
the right basilar area, and references to a history of 
pneumonia earlier in service during 1977.  However, later 
service medical records from the first period of service, 
including the 1980 separation examination, indicate normal 
clinical and X-ray findings as to the lungs.  Later medical 
records, including those from the second period of active 
duty in 1990-1991, likewise show no chronic lung condition.  
A chronic lung disorder, including diagnosed asthma, is first 
shown in 1995, several years after the last period of active 
service.

On VA examination in 1996, the examining VA physician 
commented that a reported service episode of pneumonia may 
have been a flare-up of asthma.  However, this doctor did not 
review service medical records which show no asthma.  The VA 
examiner's comments are based on an inaccurate factual 
predicate and have no probative value.  Reonal v. Brown, 5 
Vet.App. 458 (1993).  Similarly, in 1996 a private physician 
commented that the veteran had much improved reactive airway 
disease and possible exposure to health related hazards in 
the Persian Gulf War.  However, this statement is equivocal, 
and there is no evidence of potentially causative hazards 
during service.  While the veteran attributes his asthma to 
service, he is a layman and thus has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Asthma is a diagnosed condition, and thus the Persian Gulf 
War provisions on undiagnosed illness do not apply.  
VAOPGCPREC 8-98.  The credible medical evidence demonstrates 
that asthma was not present until several years after the 
veteran's last period of active duty, and such condition was 
not caused by any incident of service.  Asthma was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against this service connection claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

D.  Folliculitis

The veteran claims that folliculitis (also claimed as sores 
on the head) is attributable to his Persian Gulf War service.  
He is already service connected for one type of skin 
condition, acne necrotica, and the present claim involves 
another type of skin condition, folliculitis.

Folliculitis is a diagnosed condition, and thus the Persian 
Gulf War provisions on undiagnosed illness do not apply to 
the claim.  VAOPGCPREC 8-98.  

While the veteran has been seen for various skin problems 
over the years, the particular skin disorder of folliculitis 
is not shown during his 1977-1980 active duty or 1990-1991 
active duty.  It is first shown by medical evidence in 1996, 
several years after the last period of active service, and it 
is not linked to any incident of service.

The weight of the credible evidence demonstrates that the 
veteran's folliculitis began several years after service and 
was not caused by any incident of service.  This disorder was 
neither incurred in nor aggravated by service.  The 
preponderance of the evidence is against this service 
connection claim.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

E.  Disability of the low back and hips

The veteran contends that his duties as a truck driver over 
rough terrain during the Persian Gulf War caused low back and 
hip problems.

As to the low back, service medical records from the 
veteran's first period of active duty show that acute back 
symptoms were reported immediately after a 1979 aircraft 
accident, although a low back condition was not shown at the 
1980 service separation examination.  In 1991, near the end 
of the second period of active duty, the veteran was seen for 
low back pain after truck driving in the Persian Gulf War, 
and a 1991 demobilization examination noted tenderness in the 
lumbar spine area.  The veteran has described recurrent low 
back pain since then, and a 1996 VA examination assessed his 
condition as lumbosacral strain.  With full regard to the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds there is a continuity of symptomatology (38 C.F.R. 
§ 3.303(b)) between the low back condition noted during the 
last period of service and the more recently diagnosed 
lumbosacral strain.  The Board finds that lumbosacral strain 
was incurred in active service, warranting service 
connection.

As to a disability of the hips, such is not shown by the 
medical records during either of the veteran's periods of 
active service.  Several years after the last period of 
active service, the veteran was seen for symptoms of his 
hips, and hip problems have been diagnosed as arthritis and 
myofascial pain syndrome.  Since a diagnosed condition is 
involved, the Persian Gulf War provisions on undiagnosed 
illness do not apply.  VAOPGCPREC 8-98.  Arthritis of the 
hips is not shown in the year after service as required for a 
presumption of service connection.  The credible medical 
evidence demonstrates that a disability of the hips began 
several years after the veteran's last period of active duty, 
and such disability is not due to any incident of service.  
The preponderance of the evidence is against the claim for 
service connection for a disability of the hips.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for asthma is denied.

Service connection for folliculitis is denied.

Service connection for lumbosacral strain is granted. 

Service connection for a disability of the hips is denied.


REMAND

The remaining issues on appeal are service connection for 
PTSD and for depression.  The Board finds that additional 
evidentiary development is warranted with respect to these 
claims.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

The RO denied service connection for PTSD on the grounds that 
the veteran did not engage in combat an that there is no 
credible supporting evidence to substantiate alleged service 
stressors.  See  38 C.F.R. § 3.304(f); Fossie v. West, 12 
Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  In the judgment of 
the Board, an effort should be made to verify claimed 
stressors through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  The RO should also obtain copies 
of any additional service personnel records, as well as all 
additional post-service psychiatric treatment records.   

Thereafter, the RO should afford the veteran a psychiatric 
examination to assess the nature of any psychiatric 
disabilities and to clarify diagnoses that have previously 
been rendered.  In this regard, the Board notes that a number 
of psychiatric records from 1996 and 1997 refer to supposed 
"Gulf War Syndrome."  However, "Gulf War Syndrome" is not 
a recognized diagnosis under DSM-IV, and a diagnosis for VA 
benefits purposes must by in accordance with DSM-IV.  See 
38 C.F.R. § 4.125; Cohen, supra.

Accordingly, these claims are remanded to the RO for the 
following actions:

1.  The RO should obtain copies of any 
additional service personnel records of 
the veteran.

2.  The RO should request that the 
veteran identify, with sufficient detail 
(e.g., units, names, dates, locations) 
the service stressors which he believes 
led to PTSD.  The RO should then forward 
an account of the alleged service 
stressors (along with copies of his 
service personnel records and any other 
relevant evidence ) to the USASCRUR and 
request that such organization 
investigate and attempt to verify the 
alleged stressors.  If the USASCRUR is 
unable to investigate and verify 
stressors due to insufficient 
information, such should be documented 
for the claims folder.

3.  The veteran should be asked to 
identify (names, addresses, dates) all 
medical providers who have ever examined 
or treated him for psychiatric problems.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.

4.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination on the nature and etiology 
of psychiatric disorders including any 
PTSD and depression.  The claims folder 
must be provided to and reviewed by the 
doctor in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  All psychiatric 
conditions, including PTSD and 
depression, should be diagnosed or ruled 
out under the criteria of DSM-IV.  Based 
on examination findings, a review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to the date of onset and etiology of 
psychiatric disorders including any 
diagnosed PTSD and depression.  If PTSD 
is found, the doctor should identify the 
verified service stressor which led to 
the condition, and should explain why 
such stressor is sufficient under the 
standards of DSM-IV.

5.  The RO should then review the claims 
for service connection for PTSD and 
depression.  If the claims are denied, 
the RO should issue to the veteran and 
his representative a supplemental 
statement of the case and afford them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	LW. TOBIN
	Member, Board of Veterans' Appeals

 



